DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ring” (Claim 16), the “arch” (Claim 17), and the “hole or a recess or an undercut of the front segment” (Claim 18) must be clearly shown / represented within the drawings or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claims 16-18, the phrases “the stop element is a ring” [cl 16], “the stop element is an arch mounted cantilevered on the internal wall of the drawer or shelf” [cl 17], and “the stop element is a hole or a recess or an undercut of the front segment” [cl 18] are unclear and confusing as presently set forth since the drawings only depict a block (50) as being the stop element; as such, the metes and bounds of patent protection being sought are unascertainable in view of the lack of representation for the claimed subject matter.  In Claim 17, line 2, the phrase “the internal wall” does not have a proper antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8-9 & 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al., [US 7,695,080].  Chen teaches of a sliding drawer (A) of a piece of furniture, comprising: a perimeter frame (figs. 4 & 11 for instance) defined by the union of a front segment (A1) and three C- connected segments (one side of the inherent two sides and the back are shown in fig. 11); 5a telescopic guide (shown in figs. 4 & 11 for instance) for linearly moving the drawer with respect to the piece of furniture, the guide comprising a part (fixed rail shown in fig. 11) that can be fixed on the piece of furniture, and a part (4) longitudinally translatable with respect to the fixed part, the translatable part comprising an arm (viewed as the narrowed distal end section – note fig. 5 for instance) which is adapted to 10support the drawer and on which there is mounted an adjustment element (shown in fig. 15) for the inclination of the drawer with respect to the fixed part (height adjustment), wherein the front segment comprises a stop element (12) by which a free end (5) of the arm can be engaged, the free end comprising a protruding tooth (51) adapted to be inserted into the stop element and arranged along a longitudinal axis of the arm (the position is taken that the longitudinal axis of the arm can be defined as the left and right distance of the arm as shown in fig. 5 since there is no other point of reference for comparison purposes) so that the tooth opposes to a lifting 15of the drawer or shelf by abutting against a wall (wall of the cavity for instance) of the stop element.  As to Claim 2, the stop element comprises or forms a cavity (13) inside which the tooth is trappable (fig. 6).  As to Claim 3, the stop element, is superficially mounted on the front segment to form the cavity.  As to Claim 5, the stop element is a solid with an L-shaped cross-section (note fig. 5).  As to Claim 8, the adjustment element is rotatably mounted 7in the arm (via threaded rod (81C)) to protrude from the arm and to abut on the drawer or by means of an adjustable-projection portion (9C / 8C).  As to Claim 9, the rotatably mounted element is provided with a thread (shown) and is screwed into the arm to 5protrude from the arm by means of the adjustable-protruding portion.  As to Claim 13, the stop element is a block (block shaped – fig. 5) having an inclined plane (note fig. 5) with which to obstruct the tooth.  As to Claim 14, the stop element is a block (block shaped – fig. 5) having a concavity (such as (13)) with which to obstruct the tooth.  As to Claim 15, the stop element is a block (block shaped – fig. 5) having a hole (such as (13)) in which to insert the tooth.  As to Claim 16, the stop element is a “ring” in which to insert the tooth (note fig. 1 – in as much as applicant depicts the claimed feature).  As to Claim 17, the stop element is an “arch” (note fig. 1) mounted cantilevered on the internal wall (via (11)) of the drawer or shelf.  As to Claim 18, the stop element is defined as a hole in the block which is integral to the front segment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., in view of Himelreich [US 3,282,635].  Chen teaches applicant’s basic inventive claimed drawer as outlined {mapped} above, but does not show the drawer segments as being hollow or show the corners as having 45 degree cuts, along with anchoring members.  As to this aspect, Himelreich is cited as an evidence reference for the known manufacture of a drawer (fig. 1) having hollow wall segments (note fig. 4 for instance), corners with 45 degree cuts (note fig. 9 for instance), and anchoring members (30) that protrude orthogonally from each wall segment and are insertable into a respective cavity of a different wall segment in an analogous art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the drawer of Chen so as to manufacture in a manner similar to Himelreich’s drawer having hollow wall segments with 45 degree cut corners along with anchoring members because this alternative drawer design would enhance the usefulness of Chen’s device since the hollow walls would provide the drawer with an overall reduction in weight, the mitered ends providing a uniform joint construction while the anchoring members provide a rigid and reinforced corner.

Allowable Subject Matter
Claims 4 & 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed August 7, 2022 have been fully considered but they are not persuasive.  The position is taken that the prior art to Chen et al., adequately addresses all the claimed features (along with applicant’s remarks) as presently mapped.  It is noted that only the longitudinal axis of the arm is specifically defined and therefore has been interpreted to read on an axis which is perpendicular to the longitudinal axis of the translatable part. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JOH
November 9, 2022

/James O Hansen/Primary Examiner, Art Unit 3637